 1                                                                                              JS-6
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11   BRIAN WHITAKER,                                Case No. CV 19-10123 PA (RAOx)
12                        Plaintiff,                JUDGMENT OF DISMISSAL
13
             v.
14
     LA GOCCIA, INC.; and DOES 1-10,
15
                          Defendants.
16
17           In accordance with the Court’s December 16, 2019, and March 3, 2020 Minute
18   Orders, which dismissed the federal claim asserted by plaintiff Brian Whitaker (“Plaintiff”)
19   against defendant La Goccia, Inc. (“Defendant”) for lack of subject matter jurisdiction as a
20   result of Plaintiff’s lack of standing and the mootness of his federal claim, and declined to
21   exercise supplemental jurisdiction over the state law claim contained in Plaintiff’s
22   Complaint, it is HEREBY ORDERED, ADJUDGED, AND DECREED that each of
23   Plaintiff’s claims are dismissed without prejudice.
24           It is further ORDERED, ADJUDGED, AND DECREED that Defendant shall have
25   its costs of suit.
26   DATED: March 3, 3020

27                                                    ___________________________________
                                                                 Percy Anderson
28                                                      UNITED STATES DISTRICT JUDGE
